UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6820



VINCENT JOHN HALL,

                                              Plaintiff - Appellant,

          versus


CAPTAIN JOHNNY SAPP; NURSE CORA POUNCEY,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. R. Bryan Harwell, District Judge.
(6:06-cv-02476-RBH)


Submitted:   November 20, 2007         Decided:     November 28, 2007


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent John Hall, Appellant Pro Se. C. Heath Ruffner, HARRIS,
MCLEOD & RUFFNER, Cheraw, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Vincent John Hall appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.    We have reviewed

the record and find no reversible error.   Accordingly, we affirm

for the reasons stated by the district court.      Hall v. Sapp, No.

6:06-cv-02476-RBH (D.S.C. May 16, 2007).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                              - 2 -